Order issued November 7, 2012




                                             In The
                                 (Court of Appeals
                        JJiiftJ Eristrirt at &exas at Dallas
                                     No. 05-11-00279-CV


                                YVONNE BROWN, Appellant

                                               V.

                            FALLS ON CLEARWOOD, Appellee

                       On Appeal from the County Court at Law No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-07137-A

                                         ORDER
       Before the Court is appellant's October 19, 2012 motion for rehearing. The Court requests

that appellee file a response by November 19, 2012.